—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about November 29, 1995, which granted plaintiffs motion for a joint trial of two personal injury actions, unanimously affirmed, without costs.
Here, two personal injury actions arising out of separate accidents involve a claim by plaintiff that the injuries alleged in the first action were exacerbated by the accident alleged in the second action. A claim by the defendant in one of the actions that the plaintiffs injuries were caused by the negligence of the defendant in the other action mandates that the two actions should be tried together, absent a particularized showing of prejudice (see, Kupferschmid v Hennessy, 221 AD2d 225; Richardson v Uess Leasing Corp., 191 AD2d 394). We perceive no threat of jury confusion or other prejudice in the present circumstances, where one of the defendants is named in both actions. Concur—Milonas, J. P., Ellerin, Tom and Mazzarelli, JJ.